DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15, and 18-20  are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytvyn (“How can an orbit prediction module speed up the TTFF and help to authenticate the position”, cited on abstract).

Regarding claims 1, 12, and 20, Lytvyn teaches a method performed by a mobile device (section I. third paragraph “The proposed orbit prediction approach can be implemented ... in mobile phones...”), said method comprising: 
receiving first GNSS navigation data containing at least one of ephemeris data of at 5least one GNSS satellite and clock data of said at least one GNSS satellite for a first time period (section I. third paragraph “use only data provided by GNSS constellation (broadcast orbits...”; “broadcast ephemeris” in last line of page 1); 
determining extended first GNSS navigation data at least partially based on said first GNSS navigation data, wherein said extended first GNSS navigation data contain at least one of ephemeris data of said at least one GNSS satellite and clock data of said at 10least one GNSS satellite for an extension time period (section II. ORBIT PREDICTION; last three lines of page 1 “initial satellite positions... can be taken from ... broadcast ephemeris”; abstract “predicted orbits having a validity over... 1-2 weeks”); 
receiving second GNSS navigation data containing at least one of ephemeris data of said at least one GNSS satellite and clock data of said at least one GNSS satellite for a second time period (section III. part D “broadcast ephemeris data”, where data at a “second time period” would be expected over the 1-2 week validity period of the predicted orbits); and 


Regarding claims 2 and 13, Lytvyn teaches that said GNSS navigation data are determined to be potentially manipulated or to be not potentially manipulated at least partially by at least one of 20comparing said extended first GNSS navigation data and said second GNSS navigation data; or determining one or more differences between said extended first GNSS navigation data and said second GNSS navigation data (section III. part D “comparing” and “well-defined threshold”).
  
Regarding claims 253 and 14, Lytvyn’s ephemeris data of said first GNSS navigation data, ephemeris data of said extended first GNSS navigation data and ephemeris data of said second GNSS navigation data represent one or more respective parameters values of one or more orbit paramaters enabling determining an orbital position of said at least one GNSS satellite at a given time in 30said respective time period of said first time period, said extension time period and said second time period (this is an inherent feature of ephemeris data; also see section II. Part A line 4 “predicted satellite position at an epoch t”).
  

  
Regarding claims 257 and 18, Lytvyn teaches at least, if it is determined that said second GNSS navigation data are potentially manipulated: identifying or causing of identifying said second GNSS navigation data as potentially manipulated, and 30rejecting said second GNSS navigation data (implicit to section III. part D “the user will be notified of a potential spoofing attack”).  

Regarding claims 8 and 19, Lytvyn teaches at least wherein said second GNSS navigation data are received 5from a GNSS satellite (section III. part D, in the case where the broadcast ephemeris data are not spoofed).  

Regarding claim 9, each GNSS satellite of a GNSS system periodically broadcasts respective GNSS navigation data (every two hours in the case of GPS).  


 
Regarding claim 11, Lytvyn teaches 15observing one or more GNSS signals at a position of said mobile device; and estimating said position of said mobile device at least partially based on said GNSS signals and said second GNSS navigation data (inherent to “GNSS receivers” in “mobile phones, PDAs, tablets, and so forth”, section I.).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lytvyn (“How can an orbit prediction module speed up the TTFF and help to authenticate the position”) as applied to claims 1 and 12 above, and further in view of Bar-Sever (US 8120529 B2).

orbital parameters.
However it is well-known for GNSS navigation data to comprise clock data as claimed, and further well-known to determine extended clock data based on said GNSS navigation data. For example see Bar-Sever’s abstract (“in-receiver prediction of orbit and clock states”). Bar-Sever, like Lytvyn, determines extended data based on broadcast ephemeris (abstract “Only the GNSS broadcast message is used”).
It would have been obvious to modify Lytvyn by determining potential manipulation of the second GNSS navigation data based on extended clock data, either as an alternative to or in addition to Lytvyn’s extended orbit data, because it would comprise either a simple substitution of one known type of GNSS navigation data for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc, or a combination of known types of KSR Int’l Co. v. Teleflex Inc. In the first case the predictable result would comprise identifying potential manipulation based on clock data in the broadcast message instead of based on orbital data in said message. In the second case, the predictable result would be providing an additional indication of manipulation, by considering both orbit and clock data in the broadcast message.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bagnall (US 9140561 B2) teaches a mobile device receiving broadcast orbit data (3:59-67; 401, Fig. 4), determining extended orbit data based on said orbit data (406, Fig. 4), and comparing the extended orbit data to the broadcast orbit data (404, Fig. 4) in order to determine potential manipulation of the broadcast orbit data (4:22-32). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648